Citation Nr: 1617155	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  14-05 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to specially adaptive housing (SAH) or home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1968 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied entitlement to SAH or home adaptation grant.

In his Substantive Appeal the Veteran requested a hearing before the Board, but he subsequently withdrew his hearing request in writing.

The issue of entitlement to increased special monthly compensation based on the loss of use of both lower extremities has been raised by the record in the April 2016 Appellant's Brief submitted by the Veteran's representative.  This has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran essentially contends that the service connected peripheral neuropathy of his lower extremities precludes locomotion without the aid of a wheelchair.  This would satisfy the requirements for an award of the benefits sought on appeal.  38 C.F.R. § 3.809.  The Veteran's lower extremity service connected impairments, however, are only evaluated as 20 percent disabling, (i.e., 20 percent for the right leg and 20 percent for the left leg).  This contemplates only moderate incomplete paralysis, 38 C.F.R. § 4.124a, Diagnostic Code 8720.  A number of treatment records indicate the Veteran requires a wheelchair for locomotion, but it does not appear there has been a formal examination to clarify whether it is the Veteran's service connected peripheral neuropathy that alone is the cause of his need for a wheelchair.  Such an examination should be arranged.  

Accordingly, the case is REMANDED for the following action:


1. Copies of records of the Veteran's VA treatment dated since March 2015 should be associated with the file, together with any other records of relevant treatment as the Veteran may identify while this is taking place.  

2. The Veteran should be scheduled for an examination of the impairment caused by his peripheral neuropathy, to determine the extent to which it is disabling.  All indicated tests should be accomplished, and findings reported.  The examiner should specifically indicate whether the Veteran's peripheral neuropathy is productive of:

the loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 

the loss of use of one lower extremity together with residuals of a service connected disability which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or,

the loss of use of one lower extremity together with the loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or,

the loss of use of both upper extremities such as to preclude use of the arms at or above the elbow.  

3. Thereafter, the claim should be re-adjudicated.  If it remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  The case then should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






